DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, wherein the first exhaust gas purification device comprises a chamber located between the turbine and the second exhaust gas purification device (claim 9) and wherein the second exhaust gas purification device comprises an other chamber located next to the chamber (claim 10) is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimoto (Japanese Patent Application Publication No. JP 2010-43596 A).

    PNG
    media_image1.png
    419
    586
    media_image1.png
    Greyscale

Regarding claim 1, Tsujimoto discloses an exhaust structure of a vehicle-mounted engine (1) in which an intake passage (4) is disposed on one side of an engine body and an exhaust passage (8, 10) is disposed on an other side (Figure 1; paragraphs [0040] – [0044]), the exhaust structure comprising a turbine (6b) of a turbocharger (6) that is disposed on the other side of the engine body and connected to the exhaust passage (8, 10) (Figure 1; paragraphs [0042] – [0044]); a first exhaust gas purification device (11) that is provided in the exhaust passage (8, 10) on a downstream side of the turbine (6b) (Figure 1; paragraphs [0044] and [0045]); a second exhaust gas purification device (12) that is provided in the exhaust passage (8, 10) on a downstream side of the first exhaust gas purification device (11) (Figure 1; paragraphs [0044] and [0045]), wherein the first exhaust gas purification device (11) is formed to have a diameter smaller than a diameter of the turbine (6b) of the turbocharger (6), and is disposed close to a rear of the turbocharger (6) in a vehicle front-rear direction (Figure 1; paragraphs [0037], [0045] and [0057], which disclose that the first exhaust gas purification device 11 has a diameter smaller than that 
Regarding claim 2, Tsujimoto further discloses wherein the first exhaust gas purification device (11) is formed to be overlapped with the turbocharger (6) and hidden by the turbocharger (6) when the turbocharger (6) is viewed from the front (Figure 1; paragraphs [0037], [0045] and [0047]).
Regarding claim 5, Tsujimoto further discloses wherein the turbocharger (6) is disposed on a front side of the engine body, and wherein the first exhaust gas purification device (11) is disposed on a rear side of the engine body (Figure 1).
Regarding claim 7, Tsujimoto further discloses wherein the first exhaust gas purification device (11) is configured with an oxidation catalyst (paragraph [0045]).
Regarding claim 8, Tsujimoto further discloses wherein the second exhaust purification device (12) is configured with a NOx catalyst (paragraph [0045]).
Regarding claim 9, Tsujimoto further discloses wherein the first exhaust gas purification device (11) comprises a chamber located between the turbine (6b) and the second exhaust gas purification device (12) (Figure 1; paragraphs [0044] and [0045]; the first exhaust gas purification device 11 includes a chamber through which the exhaust gas flows.  In this chamber, catalytic activity occurs).
Regarding claim 10, Tsujimoto further discloses wherein the second exhaust gas purification device (12) comprises an other chamber located next to the chamber (Figure 1; paragraphs [0044] and [0045]; the second exhaust gas purification device 12 includes a chamber through which the exhaust gas .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spengel et al. (U.S. Patent Application Publication No. US 20143/0352297 A1) in view of Tsujimoto.

    PNG
    media_image2.png
    523
    570
    media_image2.png
    Greyscale

Regarding claim 1, Spengel discloses an exhaust structure of a vehicle-mounted engine in which an intake passage is disposed on one side of an engine body (2) and an exhaust passage (29, 31) is disposed on the other side (Figure 1; paragraphs [0005], [0025], [0029] and [0031]), the exhaust structure comprising a turbine (39) of a turbocharger (5) that is disposed on the other side of the engine body (2) and connected to the exhaust passage (29) (Figures 1 and 2; paragraphs [0025], [0029] and [0037]); a first exhaust gas purification device (7) that is provided in the exhaust passage (29, 31) on a downstream side of the turbine (39) (Figures 1 and 2; paragraphs [0024], [0025] and [0029]); a second exhaust gas purification device (11 – which includes SCR 45) that is provided in the exhaust passage (31) on a downstream side of the first exhaust gas purification device (5) (Figures 1 and 2; paragraphs [0024], 
Spengel disclosed the claimed invention except for the first exhaust gas purification device is formed to have a diameter smaller than a diameter of the turbine of the turbocharger.
Tsujimoto is directed to an exhaust aftertreatment system.  Tsujimoto specifically discloses a first exhaust gas purification device (11) which is disposed close to a rear of the turbocharger and is formed to have a diameter smaller than a diameter of the turbine (6b) of the turbocharger (6) (Figure 1; paragraphs [0037], [0045] and [0057], which disclose that the first exhaust gas purification device 11 has a diameter smaller than that of the exhaust passage.  Further, Figure 1 clearly shows that the first exhaust gas purification device 11 has a diameter smaller than a diameter of the turbine 6b).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spengel to include the first exhaust gas purification device is formed to have a diameter smaller than a diameter of the turbine of the turbocharger as taught by Tsujimoto, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Tsujimoto, it is well known for an exhaust aftertreatment system to include the first exhaust gas purification device formed to have a diameter smaller than a diameter of the turbine of the turbocharger to provide for elevated exhaust temperatures to more quickly heat exhaust purification 
Regarding claim 2, Spengel as modified by Tsujimoto further discloses wherein the first exhaust gas purification device (11) is formed to be overlapped with the turbocharger (6) and hidden by the turbocharger (6) when the turbocharger (6) is viewed from the front (Figure 1; paragraphs [0037], [0045] and [0047] of Tsujimoto).
Regarding claim 5, Spengel as modified by Tsujimoto further discloses wherein the turbocharger (5) is disposed on a front side of the engine body (2), and wherein the first exhaust gas purification device (11 of Tsujimoto) is disposed on a rear side of the engine body (2) (Figure 2; paragraphs [0048] and [0049] of Spengel).
Regarding claim 6, Spengel as modified by Tsujimoto further discloses wherein the second exhaust gas purification device (11) is disposed on the rear side of the engine body (2) and disposed below the first exhaust gas purification device (7) (Figure 2; paragraph [0052] of Spengel).
Regarding claim 7, Spengel as modified by Tsujimoto further discloses wherein the first exhaust gas purification device (11) is configured with an oxidation catalyst (paragraph [0045] of Tsujimoto).
Regarding claim 8, Spengel as modified by Tsujimoto further discloses wherein the second exhaust gas purification device (11) is configured with a NOx catalyst (45) (Figures 1 and 2; paragraphs [0024] and [0052] of Spengel).

Regarding claim 10, Spengel as modified by Tsujimoto further discloses wherein the second exhaust gas purification device (12) comprises an other chamber located next to the chamber (Figure 1; paragraphs [0044] and [0045]; the second exhaust gas purification device 12 includes a chamber through which the exhaust gas flows.  In this chamber, catalytic activity occurs.  Also, the second exhaust gas purification device 12 is next to the first exhaust gas purification device.  Thus, the other chamber is located next to the chamber).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spengel in view of Tsujimoto and further in view of Nagafuchi et al. (U.S. Patent Application Publication No. US 2010/0126153 A1).

    PNG
    media_image3.png
    391
    494
    media_image3.png
    Greyscale

Regarding claim 3, Spengel discloses the claimed invention except for wherein a lower portion of the cylinder block is formed to protrude more laterally than an upper portion of the cylinder block, and the second exhaust gas purification device is disposed close to an upper side of a step portion between the upper portion and the lower portion of the cylinder block.
Nagafuchi is directed to an engine.  Nagafuchi specifically discloses wherein a lower portion of the cylinder block (17) is formed to protrude more laterally than an upper portion of the cylinder block (17), and there is a step portion between the upper portion and the lower portion of the cylinder block (See Figure 5 and annotated Figure 6 above; paragraph [0021]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spengel wherein a lower portion of the cylinder block is formed to protrude more laterally than an upper portion of the cylinder block, and the second exhaust gas purification device is disposed close to an upper side of a step portion between the upper portion and the lower portion of the cylinder block as taught by Nagafuchi, as the references and the claimed 
Regarding claim 4, Spengel further discloses wherein an exhaust manifold (25) is provided on the other side of the engine body (2) (Figure 1; paragraphs [0025], [0027] and [0028]), and the second exhaust gas purification device (11) is disposed to be surrounded by the cylinder block, the step portion, and the exhaust manifold (25) (Figure 1 of Spengel; upon modification of Spengel by Nagafuchi as noted with regard to claim 3, the second exhaust gas purification device (11) would be surrounded the by cylinder block, the step portion, and the exhaust manifold in a manner similar to that as disclosed by the applicant).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto in view of Nagafuchi et al. (U.S. Patent Application Publication No. US 2010/0126153 A1).
Regarding claim 3, Tsujimoto discloses the claimed invention except for wherein a lower portion of the cylinder block is formed to protrude more laterally than an upper portion of the cylinder block, and the second exhaust gas purification device is disposed close to an upper side of a step portion between the upper portion and the lower portion of the cylinder block.
Nagafuchi is directed to an engine.  Nagafuchi specifically discloses wherein a lower portion of the cylinder block (17) is formed to protrude more laterally than an upper portion of the cylinder block (17), and there is a step portion between the upper portion and the lower portion of the cylinder block (See Figure 5 and annotated Figure 6 above; paragraph [0021]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tsujimoto wherein a lower portion of the cylinder block is formed to protrude more laterally than an upper portion of the cylinder block, and the second exhaust gas purification device is disposed close to an upper side of a step portion between the upper portion and the lower portion of the cylinder block as taught by Nagafuchi, as the references and the claimed invention are directed to engines.  As disclosed by Nagafuchi, it is well known for a lower portion of a cylinder block to be formed to protrude more laterally than an upper portion of the cylinder block, with  a step portion between the upper portion and the lower portion of the cylinder block (Figures 5 and 6).    It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto wherein a lower portion of the cylinder block is formed to protrude more laterally than an upper portion of the cylinder block, with  a step portion between the upper portion and the lower portion of the cylinder block as taught by Nagafuchi, as Tsujimoto is silent as to the specific shape of the cylinder block, and Nagafuchi discloses a well known shape of a cylinder block.  Such a modification is merely the substitution of one known cylinder block shape for another known cylinder 
Regarding claim 4, Tsujimoto further discloses wherein an exhaust manifold (8) is provided on the other side of the engine body (Figure 1; paragraph [0043]), and the second exhaust gas purification device (21) is disposed to be surrounded by the cylinder block, the step portion, and the exhaust manifold (8) (Figure 1 of Tsujimoto; upon modification of Tsujimoto by Nagafuchi as noted with regard to claim 3, the second exhaust gas purification device (12) would be surrounded the by cylinder block, the step portion, and the exhaust manifold in a manner similar to that as disclosed by the applicant).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto in view of Spengel.
Regarding claim 6, Tsujimoto further discloses wherein the second exhaust gas purification device (12) is disposed on the read side of the engine body (Figure 1).
Tsujimoto discloses the claimed invention except for wherein the second exhaust gas purification device is disposed below the first exhaust gas purification device.
Spengel is directed to an exhaust aftertreatment system.  Spengel specifically discloses wherein the second exhaust gas purification device (11) is disposed on the rear side of the engine body (2) and disposed below the first exhaust gas purification device (7) (Figure 2; paragraph [0052]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tsujimoto to include wherein the second exhaust gas purification device is disposed below the first exhaust gas purification device as taught by Spengel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Spengel, it is .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the amendment filed on March 7, 2022, the applicant alleged that it is unclear as to whether 35 USC 112(f) applies to the claims.  The Office Action mailed on December 21, 2021 included a Claim Interpretation section, which merely set forth the presumptions regarding whether claim limitations invoke 112(f).  No claim limitations were identified as invoking 112(f).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/JASON D SHANSKE/Primary Examiner, Art Unit 3746